DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claims 1-19 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, recites “the one or more user measurements.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “wherein the inflation instructions are further based on neighbor data.”  It is unclear what is meant by “neighbor data.” 
Claim 13 recites “wherein the processor is further configured to determine whether to apply the inflation instructions to a second seat.”  Claim 1 recites, “An apparatus for positioning a user on a seat” and goes on to recite elements such as a plurality of air bladders, a valve and an inflation device which would appear to be elements within a seat.  It is unclear what the nature, location or scope of the processor is if it also controls a second seat (i.e. is the processor part of the seat or located outside of the seat such as within the instrument panel).   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gallagher et al. (US 2021/0354605) (“Gallagher”).  Gallagher discloses a plurality of air bladders (fig. 1: 80 which includes at least 82, 84; paragraphs 0026, 0027); a memory (fig. 1: ECU 50 includes a memory) for storing the one or more user measurements (paragraph 0050: ECU 50 may receive and store information from remote servers providing measurements of the user, such as their menstrual cycle) and one or more seat measurements (paragraph 0038: ECU 50 may store seat measurements entered by the user, “The user may provide a preferred position of the seat base 32, the seat back 34, and/or the leg support portion 38 via the user interface 62. The ECU 50 may store the preferred position.”); a processor configured to determine inflation instructions for at least one of the plurality of air bladders based on at least one of the one or more user measurements and at least one of the one or more seat measurements (ECU 50 includes a processor which controls bladder assembly 80 based on the measurements, paragraphs 0027, 0039); and a valve to receive air from an inflation device (paragraph 0028), the inflation device configured to inflate at least one of the plurality of air bladders based on the inflation instructions.
As concerns claims 2 and 15, Gallagher discloses wherein the user comprises a leg area, a pelvic area (this is considered to be an intended use recitation and not an affirmation claim to a human being based on claim 1), and wherein at least one of the plurality of air bladders do one or more of: at least partially vertically lifts the user; at least partially horizontally shifts the user forward (Bladders 82 and 84 are shown to be at least within the seatback and paragraph 0027 states, “The ECU 50 may be configured to inflate and/or deflate the bladders 82, 84 such as to adjust a position of the user”); at least partially supports the leg area (additionally, paragraph 0039 states, “the ECU 50 may inflate the bladder assembly 80 proximate the knees or legs of a user to raise the knees or legs of the user); and at least partially tilts the pelvic area.
As concerns claims 3 and 16, Gallagher discloses wherein the inflation instructions include for one or more of the plurality of air bladders at least one of: an air pressure; a volume of air; and an air bladder height (paragraph 0028: the ECU gives instructions to provide a volume of air, at least).
As concerns claims 4 and 17, Gallagher discloses a wireless receiver configured to receive the inflation instructions (paragraph 0027: bladder assembly 80 may be wirelessly connected with the ECU 50); and a wireless transmitter configured to transmit apparatus data, wherein the apparatus data comprises one or more of air bladder sensor data and position data (paragraph 0022: bladder assembly 80 includes a pressure sensor 60 for detecting changes in pressure in the bladder assembly which is in wireless communication with the ECU, as discussed above).
	As concerns claim 5, Gallagher discloses wherein the inflation instructions put the user in a lengthened position (paragraph 0039: the bladder assembly may adjust the knee/leg supports to raise the knees or legs effectively “lengthening” their position).
	As concerns claims 6 and 18, Gallagher discloses wherein the processor is further configured to determine one 5or more of vibration instructions and motion instructions (paragraph 0036: The ECU 50 may receive input from the user via the user interface 62 corresponding to a desired frequency and/or intensity level of the bladders 82, 84 when applying acupressure and/or massage therapy.”)
	As concerns claim 7, Gallagher discloses wherein the inflation device is one of: a diaphragm pump; an air compressor (paragraph 0028); hand pump; a bike pump; a person; and one or more piezoelectric fans.
	As concerns claim 8, Gallagher discloses one or more heating elements and one or more cooling elements (paragraph 0033 discusses a temperature control unit 110 for heating and cooling).
	As concerns claims 9 and 19, Gallagher discloses wherein at least one of the plurality of air bladders comprises a pressure sensor (paragraph 0022: bladder assembly 80 includes a pressure sensor 60).
	As concerns claims 11 and 20, Gallagher discloses wherein one or more of the user measurements and the seat measurements are one or more of: manually input into a mobile application (the user may enter the seat measurement into an interface in the vehicle or the user measurements may be obtained from a remote server such as a smartphone which allows for input of physical characteristics).
	As concerns claim 12, Gallagher discloses wherein the inflation structures are further based on neighbor data (paragraph 0039: the ECU may inflate/deflate the bladder assembly based on data of seats or occupants neighboring the seat - “the ECU 50 may be configured to control the bladder assembly 80 to shift the position of the user, such as if movement of the seat 30 is restricted (e.g., if movement would contact another seat, another user, or other component)”). 
As concerns claim 14, Gallagher discloses a plurality of air bladders (fig. 1: 80 which includes at least 82, 84; paragraphs 0026, 0027); a processor configured to determine inflation instructions for at least one of the plurality of air bladders based on one or more user measurements (paragraph 0050: ECU 50 may receive and store information from remote servers providing measurements of the user, such as their menstrual cycle) and at least one of the one or more seat measurements (paragraph 0038: ECU 50 may store seat measurements entered by the user, “The user may provide a preferred position of the seat base 32, the seat back 34, and/or the leg support portion 38 via the user interface 62. The ECU 50 may store the preferred position.”) (ECU 50 includes a processor which controls bladder assembly 80 based on the measurements, paragraphs 0027, 0039); and a valve to receive air from an inflation device (paragraph 0028), the inflation device configured to inflate at least one of the plurality of air bladders based on the inflation instructions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pertsel et al. (US 20,850,693) (“Pertsel”) in view of Gallagher.  Pertsel teaches adjustable seat comfort components (fig. 12: 652a-n, 654a-n); a memory (fig. 13: 108) for storing one or more user measurements (fig. 13: 700a) and one or more seat measurements (fig. 13: 720a); and a processor (fig. 1: 106a-n) to determine adjustment instructions to the seat comfort device (Col. 36, lines 45-58: “The comfort profiles 710 may comprise the individual comfort profiles 712 and the body type profiles 714. The comfort profiles 710 may be loaded by the actuators 116 of the vehicle 50. For example, the sensors 114 may be configured to determine the current configuration of the vehicle components 652a-652n. The processors 106a-106n may request the comfort profile 710 from the memory 108. The memory 108 may provide the comfort profile 710. The processors 106a-106n may compare the current configuration of the vehicle components 652a-652n with the comfort profiles 710. The processors 106a-106n may load the comfort profiles 710 by sending instructions to the actuators 116 to move the components 652a-652n to the orientation defined by the comfort profiles 710”).
Pertsel does not expressly teach wherein one of the seat comfort components is a plurality of air bladders adjusted by way of a valve and inflation device.  However, Gallager teaches a seat with a plurality of air bladders (fig. 1: 80 which includes at least 82, 84) adjustable by signals from a processor to an inflation device (paragraph 0028) with a valve connecting the inflation device to the bladders (paragraph 0028), as is old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to include adjustable air bladders as a seat comfort component of Pertsel in order to provide additional comfort to the user. 
As concerns claim 13, Pertsel, as modified, teaches wherein the processor is further configured to determine whether to apply the inflation instructions to a second seat based on one or more second seat measurements (the processor determines whether to adjust the seat comfort components based on each individual seat and its occupant, so the second seat settings are determined by second seat measurements; Cols. 39-40, lines 66-10, “in the step 854, the processors 106a-106n (or the CNN module 150) may use computer vision operations to determine the size of each of the body parts 602a-602n of the occupant 452a. In the step 856, the processors 106a-106n may develop one of the user characteristic profiles 700a-700n based on the body part sizes detected in order to develop one of the individual comfort profiles 720a-720n. In the step 858, the processors 106a-106n may read the data from the sensors 114 (or perform the computer vision operations) to determine the preferences of the occupant 452a associated with the orientation of the vehicle components 652a-652n.”).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Ogiso et al. (US 2016/0304009).  Gallagher does not expressly teach the type of valve used.  However, Ogiso teaches a seat having which provides a stop valve (fig. 5: 14) for use with a plurality of air bladders, as is old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to apply stop valves in order to shut off air supply by the pump to the respective air bladder. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636